Citation Nr: 1633665	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-02 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left knee disorder.

2.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disorder.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service for training with the U.S. Navy from March 1984 to July 1984.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some relevant VA treatment records are located in Virtual VA.  All records are now in these electronic systems.

The Veteran testified at a January 2015 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

In March 2015, the Board remanded the claim for further development.  That development has been completed, and the appeal has been returned to the Board for further appellate consideration.

The issues of entitlement to an initial rating in excess of 10 percent for a lumbar spine disorder, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Prior to September 8, 2015, the Veteran's left knee manifested slight lateral instability.

2.  Since September 8, 2015, the left knee has manifested severe lateral instability.
 
3.  For the entirety of the appeal period, the Veteran's left knee disability has been manifested by functional loss due to weight bearing causing episodes of "locking," pain, and effusion, but no limitation of flexion to 60 degrees or less, no limitation of extension to 5 degrees or greater, no ankylosis, and no other symptoms of functional loss that are not contemplated in the assigned rating.


CONCLUSIONS OF LAW

1.  Prior to September 8, 2015, lateral instability of the left knee has not met the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

2.  Since September 8, 2015, lateral instability of the left knee has met the criteria for a 30 percent evaluation.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102,  4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

3.  For the entirety of the appeal period, the criteria for a 20 percent evaluation of the left knee has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5256, 5258, 5259, 5260, 5261  (2015).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because service connection, initial ratings, and effective dates have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

With regard to the duty to assist, all identified VA and private treatment records have been obtained, and the Veteran was provided VA examinations in 2009, 2015, and 2016 which adequately addressed the Veteran's symptomatology and provided evidence upon which the Veteran's left knee disability could be evaluated. Accordingly, the duty to assist has been met.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21 (2016).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In establishing the appropriate initial assignment of a disability rating, the proper scope of evidence includes all medical evidence submitted in support of the veteran's claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability rating has been challenged or appealed, it is possible for a veteran to receive a staged rating.  A staged rating is an award of separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016). With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2016). The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability of the knee; a 20 percent rating for moderate recurrent subluxation or lateral instability; and a 30 percent rating for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint. Under Diagnostic Code 5259, a 10 percent rating is assigned for removal of the semilunar cartilage that is symptomatic. 

Regarding limitation of motion, Diagnostic Code 5260 provides a noncompensable rating for flexion limited to 60 degrees, a 10 percent rating for limitation to 45 degrees, a 20 percent rating for limitation to 30 degrees, and a 30 percent rating for limitation to 15 degrees; Diagnostic Code 5261 provides a noncompensable rating for extension limited to 5 degrees, a 10 percent rating for limitation to 10 degrees, a 20 percent rating for limitation to 15 degrees, a 30 percent rating for limitation to 20 degrees, a 40 percent rating for limitation to 30 degrees, and a 50 percent rating for limitation to 40 degrees extension. 38 C.F.R. § 4.71a, DCs 5260, 5261 (2016).

Ankylosis of the knee is assigned a 30 percent evaluation for ankylosis at a favorable angle in full extension or in slight flexion between 0 and 10 degrees, a 40 percent evaluation for ankylosis in flexion between 10 and 20 degrees, a 50 percent evaluation for ankylosis in flexion between 20 and 45 degrees, and a 60 percent evaluation for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, DC 5256 (2016).

Compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997). A veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5010 and 5257, provided that a separate rating is based upon additional disability. VAOPGCPREC 23-97. If a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. See VAOPGCPREC 9-98. In addition, separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).

Analysis

The Veteran's left knee disorder has been rated 10 percent disabling based on mild instability under 38 C.F.R. § 4.71a, DC 5257. The Veteran seeks entitlement to an initial rating in excess of 10 percent for a left knee disorder.  

Because the Veteran currently has a diagnosis of degenerative arthritis of the left knee, and has an arthroscopic meniscectomy of the left knee in 2006, separate compensation under DCs other than 5257 must be considered.  

During a July 2009 VA joints examination predominantly dealing with the right knee, the Veteran made no specific complaints regarding the left knee, and was noted to have left knee range of motion of flexion 0 to 120 degrees, and extension to 0 degrees with objective evidence of pain, but no additional limitations after three repetitions of movement. 

August 2009 private medical records reflect tenderness around the medial joint of the left knee, and indicated he required palliative medical therapies. An August 2009 private medical record indicated that the Veteran had bilateral knee surgery, and had progressive arthritis.  See also December 2009 VA treatment records.  

A December 2009 VA examination of the left knee noted that the Veteran had undergone an arthroscopy and had a tear of the meniscus which was addressed through a partial lateral meniscectomy in 2005. He reported left knee pain, instability, and swelling for many years. His left knee complaints were instability, giving way, pain, stiffness, weakness, decreased speed of joint motion, subluxation or dislocation, locking several times a week, constant effusion, swelling, decreased motion, and moderate flare-ups weekly, lasting hours. Flare-ups were brought on by standing, walking and relieved by resting. No arthritis was noted. The Veteran used a brace on occasion.  On physical examination the Veteran's gait was normal, with no evidence of abnormal weight bearing. There was no objective instability, grinding, crepitation, but there were clicks and snaps, and a meniscus abnormality but no locking, effusion or dislocation. Flexion was 0 to 120 degrees, and extension was to 0 degrees with no objective pain on motion or additional limitation after three repetitions. There was no joint ankylosis. Moderate osteoarthritis was noted on x-ray. 

July 2012 VA treatment records reflect that the Veteran reported knee instability that alternates from the right knee to the left knee, and further reflected that imaging showed increased degenerative changes to the left knee.  

A March 2014 muscles examination noted that the Veteran's left knee flexion and extension muscle groups were 5/5 in strength, and there was no muscle atrophy. It was also noted that the Veteran regularly used a cane due to his knee conditions. An October 2014 peripheral nerves examination also noted normal muscle strength in the knee and also deep tendon reflexes of 1+, with no muscle atrophy. Sensory testing was decreased on the left. No assistive devices were reported as part of part of normal mode of locomotion.

In January 2015, the Veteran testified to having instability in his left knee, and noted pain in his left knee that had worsened since 2009.  

A July 2015 VA examiner diagnosed the Veteran with degenerative arthritis of the left knee.  The Veteran reported intermittent pain, swelling, and giving way, but denied episodes of locking, pain, or effusion. He avoided prolonged walking or standing. He also denied flare-ups. The examiner indicated that the Veteran had normal range of motion, 0 to 140 degrees flexion, and 140 to 0 degrees extension. No objective evidence of knee pain was noted, including on weight bearing, and no additional functional loss was noted after three repetitions. Pain, weakness, fatigability, and incoordination were not noted to significantly limit functional ability with repeated use over time. There was no objective evidence of pain on palpation. The Veteran's knee did demonstrate crepitus.  The knee had normal strength, 5/5, no muscle atrophy, and no ankylosis. On joint stability tests, there was no recurrent subluxation, lateral instability, or history of recurrent effusion. The examiner noted no anterior, posterior, medial or lateral instability on testing.   The Veteran was noted to use a brace and a cone on occasion. 

September 8, 2015, private medical records reflect left knee instability that was treated with injections, and imaging reflected moderate arthritic changes, and left knee pain. A September 25, 2015, VA treatment record reflects that the Veteran had moderate-to-severe left knee instability and January 2016 private medical records further reflect left knee instability.  

An April 11, 2016 VA examination report notes the Veteran's complaints of severe pain and left knee instability. The Veteran reported flare-ups on over use of the knee, resulting in increased swelling and decreased range of motion. The Veteran further reported that his knees limited motion impacted his daily activities. On examination, the Veteran's left knee had flexion of 0 to 60 degrees and extension of 0 to 140 degrees, and the examiner noted no pain and no functional loss. The Veteran was able to do three repetitions with no additional functional loss or loss of motion. There was no pain on weight bearing or palpation. There was crepitus in the joint. The examiner was unable to render an opinion about whether the Veteran's functional ability was limited with repeated use over time or during flare-ups because the examination was not conducted under those circumstances. Muscle testing on the left knee was normal, and there was no atrophy or ankylosis. The examiner found no left knee instability upon testing, but did note that the Veteran reported a history of severe recurrent subluxation and severe lateral instability of the left knee.  The examiner also indicated that the Veteran had a semilunar cartilage condition that caused frequent episodes of "locking," pain, and effusion in the left knee joint.  The Veteran was noted to use a cane and a brace on a regular basis.

Rating under Diagnostic Code 5257 - Instability

Given the evidence, for the time period prior to September 8, 2015, the Board finds that the Veteran's left knee only had slight instability.  The record notes the Veteran's reports of instability, but also includes objective examination showing no instability, considering the overall disability picture for this time period, the Board finds that the 10 percent rating assigned for mild instability is appropriate, and a higher rating is not warranted under Diagnostic Code 5257 for the time period in question.  As of September 8 and 25, 2015, the record reflects objective instability that is noted to be moderate to severe. Accordingly, as of September 8, 2015, the Board finds that the Veteran's instability should be evaluated as severe, and a 30 percent evaluation assigned under Diagnostic Code 5257.

Ratings other than for Instability under Diagnostic Code 5257

Based on this evidence, the Veteran is entitled to a disability rating of 20 percent under Diagnostic Code 5258 for the entirety of the appeal period based on a combination of objective evidence of locking, effusion, and pain, and functional loss due to locking, effusion and pain on weight bearing, such as walking or standing. The evidence shows that prior to April 2016, the Veteran has consistently reported symptoms of pain, stiffness, weakness, decreased speed of joint motion, , locking, constant effusion, swelling, decreased motion, and flare-ups that were brought on by standing and walking, on the April 2016 examination the examiner noted locking, effusion and pain as part of his knee complaints. Moreover, the record shows that the Veteran had a meniscectomy in 2005, thus, there is semilunar cartilage removal, thus making DC 5259 applicable.

The record contains no evidence of compensable limitation of flexion or extension of the left knee, the Veteran's extension was consistently to zero, and his worst limitation of flexion was 60 degrees, which is noncompensable. See 38 C.F.R. § 4.71a, DC 5260, 5261 (2016).  There also was no evidence of ankylosis, so a rating under DC 5256 governing ankylosis is not warranted. 38 C.F.R. § 4.71a, DC 5256.

With regard to DC 5258, governing symptomatic semilunar cartilage removal, assigning a separate rating under this provision would constitute prohibited pyramiding, as the symptoms of his cartilage removal, pain, swelling, locking, etc., are being compensated under DC 5259. See  38 C.F.R. § 4.14.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

Finally, the Board notes that the 20 percent rating assigned, particularly for the period prior to April 2016, is in part for functional loss due to problems with weight bearing causing effusion, locking, and pain, as these symptoms were not always noted on objective examination. Thus, his functional loss is being compensated in the assigned rating.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.).

Consequently, a 20 percent evaluation under 38 C.F.R. § 4.71a, DC 5258, is warranted for the entirety of the appeal period based on the evidence and functional impairment. 

ORDER

Prior to September 25, 2015, entitlement to an initial disability rating greater than 10 percent for left knee lateral instability is denied.

Since September 25, 2015, entitlement to an initial disability rating of 30 percent for left knee lateral instability is granted, subject to the laws and regulations governing the award of monetary benefits.

For the entirety of the appeal period, an initial disability rating of 20 percent for the  left knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.

REMAND

The Veteran seeks an initial disability rating in excess of 10 percent for his service-connected lumbar spine disorder.  In March 2015, the Board remanded this claim to obtain a VA examination of the lumbar spine.  

During a July 2015 VA examination, the Veteran was diagnosed with lumbar spine strain.  His range of motion was normal.  The examiner indicated that he had intervertebral disc syndrome (IVDS) with at least one week, but less than two, of prescribed bed rest over the past year.  The examiner noted that imaging documented arthritis in the lumbar spine, but confusingly indicated that the Veteran was not service connected for diagnoses of lumbar spine degenerative joint disease or spinal stenosis.  The examiner opined that symptoms secondary to these diagnoses have resulted in incapacitating episodes.

In a December 2009 rating decision, the AOJ granted service connection for degenerative joint disease of the lumbar spine.  Further, treatment records indicate that the condition may have worsened since the July 2015 VA examination, as the Veteran now receives epidural injections for lumbar pain every three-to-six months, and recent imaging reflects moderate-to-severe foraminal stenosis secondary to disc space narrowing.  See, e.g., May 2016 VA Treatment Records.  

Because of the July 2015 VA examiner's confusion as to the Veteran's service-connected lumbar disorder, and the worsening condition, the Board finds the July 2015 VA examination inadequate for rating purposes.  Upon remand, another VA examination is needed to determine the current severity of the Veteran's service-connected lumbar disorder, and the current severity of his diagnosed IVDS.

Further, a remand is needed to consider whether the Veteran is eligible for an award of a total disability evaluation based on individual unemployability (TDIU).  A claim for TDIU is essentially a component of the claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  He is now rated as 30 percent disabled for instability of the left knee; 20 percent disabled for left knee cartilage locking, pain, and effusion; 20 percent disabled for right knee instability; 20 percent disabled for sciatica of the left lower extremity; 20 percent disabled for sciatica of the right lower extremity; 10 percent disabled for degenerative joint disease of the right knee; 10 percent disabled for Bell's palsy; and 10 percent disabled for degenerative joint disease of the lumbar spine.  His combined rating is 80 percent disabled.  See April 2016 Rating Decision Codesheet.  For the purposes of determining TDIU, disabilities of both lower extremities, including the bilateral factor, are considered as one disability.  The disabilities of his lower extremities combine for a rating of 70 percent.  Therefore, the Veteran meets the criteria for TDIU consideration under 38 C.F.R. § 4.16(a).

There is also evidence of unemployability.  In a May 2016 statement, the Veteran noted that he was no longer working due to the worsening of his service-connected disabilities.

In this case, the RO has not considered whether the Veteran is entitled to TDIU due to his service-connected disabilities.  The Board finds that RO should adjudicate this matter, in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).  That matter is also intertwined with the instant issues.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter advising him of the information and evidence needed to award a TDIU.  This letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.

2.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records.  All attempts to obtain records should be documented in the claims folder.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination by an appropriate physician to determine the current severity of his service-connected lumbar spine disorder.  The entire claims file must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished (to include X-rays if necessary), and all clinical findings reported in detail. 

The examiner should conduct range of motion testing of the thoracolumbar spine, expressed in degrees.  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with thoracolumbar spine degenerative disc disease.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion, including on weight bearing.  The examiner should also address the previous diagnosis of IVDS. The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

4.  After completing the actions detailed above, readjudicate the claim remaining on appeal, and adjudicate the claim for TDIU, if otherwise developed.  If additional examination is needed to adjudicate the TDIU claim, such examination should be scheduled.  If the benefit is not granted to appellant's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


